Citation Nr: 1828294	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for an anxiety disorder now diagnosed as PTSD, rated as 10 percent disabling prior to September 14, 2016, and 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to service connection for headaches, to include as secondary to hypertension and tinnitus.

4.  Entitlement to an effective date earlier than January 26, 2013, for the grant of service connection for an anxiety disorder now diagnosed as PTSD.

5.  Entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for status post fracture of the right fifth metacarpal bone. 




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992 and from May 1994 to June 1998 with additional service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from January 2014 and October 2014 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

The Board previously remanded this matter in June 2016.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a November 2016 rating decision, the RO granted an increased 10 percent rating for hypertension, effective March 27, 2014, the effective date of service connection.  The RO also granted a 70 percent rating for PTSD, effective September 14, 2016.  As those increases did not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 


FINDINGS OF FACT

1.  For the period prior to August 13, 2016, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity; it was not manifested by occupational and social impairment with deficiencies in most areas.

2.  The Veteran experienced an increased in PTSD symptoms effective August 13, 2016; however, for the period from August 13, 2016, the Veteran's PTSD has not been manifested by total social and occupational impairment.

3.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

4.  The Veteran does not have a currently-diagnosed headache disability.  

5.  The Veteran's original claim of entitlement to service connection for PTSD was received by VA on January 26, 2013, and an informal claim of entitlement to service connection for a right hand disability was received on November 7, 2013.


CONCLUSIONS OF LAW

1.  Prior to August 13, 2016, the criteria for an increased rating of 50 percent for an anxiety disorder now diagnosed as PTSD, but not higher, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9413-9411 (2017).

2.  Since August 13, 2016, the criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).

4.  The criteria for service connection for a headache condition are not met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for an effective date earlier than January 26, 2013, for the grant of service connection for a psychiatric disorder are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an effective date earlier than November 7, 2013, for the grant of service connection for a right hand disability are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).




A. PTSD

The Veteran seeks higher ratings for his psychiatric disorder than the currently-assigned 10 percent rating for the period prior to September 14, 2016, and the 70 percent rating assigned thereafter.

Following a review of the record, the Board finds that for the period from January 16, 2013 (the effective date of service connection), to August 13, 2016, a 50 percent rating, but not higher, is warranted.  Initially, the Board notes that the Veteran has been diagnosed with PTSD and a separate anxiety disorder, both as related to service.  Therefore, the Board will consider all of the Veteran's psychiatric symptomatology in determining the assigned rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Turning to the relevant evidence, the Board finds that an initial 50 percent rating is warranted, as the evidence shows more moderate impairment in functioning caused by disturbances in mood and motivation, and difficulty in establishing and maintaining effective social relationships.  In this regard, ongoing treatment notes dating from January 2013 show the Veteran to have significant anger and irritability problems, as well as social withdrawal and isolation.  In January 2013, he reported a loss of interest in activities such as going to restaurants, and in May 2013, the Veteran was encouraged to develop hobbies and social relationships outside of the house.  Elsewhere, the Veteran's wife expressed her desire for the Veteran to be more open to meeting new people.  In October 2013, it was noted that, in response to a stressful issue with the Veteran's daughter, he had responded with an increase in depressive symptoms and by obsessing about the issue and isolating himself.  Relational difficulties are also clearly evidenced throughout the record, which shows the Veteran and his now-wife to have been engaged in continuing couples therapy from January 2013 to January 2014, with expressed concern over the Veteran's elevated anger and emotional withdrawal.  

An October 2013 VA examination report also documented the Veteran's reports that his relationship was rocky due to his distance and seclusion, and that he locked himself in his bedroom quite a bit.  He also reported that he did not socialize with other couples or see work associates outside of work.  A July 2014 private evaluation similarly documented reports of irritability and social isolation/withdrawal.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since the effective date of service connection until August 13, 2016, the Board finds that the impact of the Veteran's PTSD most closely approximated the 50 percent rating.

However, for that same period, the Board finds that a higher 70 percent rating is not warranted, despite the presence of some of the criteria for that evaluation.  In this regard, despite his psychiatric symptoms, the Veteran consistently denied workplace problems throughout the relevant period on appeal, and an ongoing noted strength of his, as observed by his treating mental health provider, was the noted "ability to function well in an occupational setting."  In April 2013, he reported he was doing well at work, and he reported during his October 2013 VA examination that his performance evaluations at work had been "excellent."  Most recently, as it relates to his functioning immediately prior to the period on appeal, the Veteran reported during his September 14, 2016, that to deal with psychiatric symptoms he "buries himself in work."  Thus, the record does not support any significant occupational impairment due to psychiatric symptoms.

The record also supports that the Veteran remained relatively engaged and motivated during the appeal period.  He reportedly went on a cruise in January 2013, and his treating mental health provider noted the same month that the Veteran's strengths included the "insight[] and positive relationship with family."  During an October 2013 VA examination, he further reported good relationships with his parents, relationships with extended family members on his wife's side, and maintenance of friendships from high school and the military.  He was also in a committed relationship throughout the appeal period, and took positive steps with his then-fiancé to improve their relationship through ongoing therapy.  He was further engaged in activities, including as part of that therapy, with his wife and children, that included going to the movies, the park, and "whatever is going on in the valley, including fairs."  The Veteran and his wife were noted to express "high motivation" for treatment and described "numerous positives in their relationship."  The Veteran was also observed to be friendly, open, responsive, euthymic, and/or cooperative during couples therapy, and during unrelated VA treatment, he was observed to be well-groomed or clean, with a normal affect, and to respond appropriately, including in May and June 2013.  

The record further shows the Veteran to be motivated in terms of health during the period prior to August 13, 2016, and to be productive despite challenges and stressors, demonstrating an ability to cope.  In April 2013, he reported that despite current challenges he was doing well at work and was satisfied with this relationship.  The same month it was noted that the had lost 30 pounds with diet exercise.  He was also noted to have finalized a divorce from his last wife, and to be moving forward with wedding plans with his now-wife.   Indeed, despite reported stressors related to his children from a prior marriage, or stress related to social outings, it was noted in the record that the Veteran was able to handle stress better than before and work through the situations.  In September 2014, the Veteran reported that counseling had helped, that he was not taking medications, and expressly denied problems with PTSD.  In November 2014, he reported that he was still a little anxious but "is doing well."

The Board recognizes that in July 2014, a private psychologist found the Veteran's psychiatric symptoms to be productive of deficiencies in most areas.  However, the Board finds that opinion to be lacking probative value as it is either insufficiently supported or inconsistent with other evidence.  For example, the examiner noted that the Veteran's then-assigned GAF score was typical of an individual with an inability to keep a job and noted that, on mental status examination, the Veteran "does have occupational and social impairments."  The psychologist also completed a questionnaire on impact of the Veteran's service-connected mental disability on his ability to do work-related activities, indicating that the Veteran would respond inappropriately to criticism at work more than once per month, miss work and have to leave early 1-2 days a month due to mental problems, and would not stay focused for at least 7 hours 3-5 days per month.  In this regard, the Veteran reported stress from a competitive work environment, and stated that he stressed very quickly, became irritable and frustrated, and that his co-workers "know not to talk to him."

However, those reports and findings are inconsistent with the Veteran's affirmative denial of problems at work due to his psychiatric disability, the treating provider's observation of his ability to function occupational as a strength, and the Veteran's report of "excellent" performance evaluations.  Furthermore, while the Veteran reports that he isolates frequently at work, the Board observes that the work position that the Veteran maintained throughout the appeal period was that of a supervisor and thus, it is unlikely that he could isolate or withdraw to any significant degree and still receive "excellent" performance evaluations.  The Board also notes that ongoing treatment notes during the relevant period are silent for reports or findings of impaired concentration.  Indeed, while the Veteran reported short-term memory problems to the July 2014 examiner, and the examiner noted problems concentrating at work, memory and concentration were determined to be within normal limits on cognitive evaluation in September 2014 and January 2015.  

There are other seeming inconsistencies with the July 2014 private evaluation.  For example, the psychologist noted a report of overt/auditory hallucinations.  However, ongoing VA treatments show consistent denials of hallucinations, including in September 2013 and October 2014, just months prior to and after the July 2014 private evaluation.  Further, while the psychologist noted that the Veteran only left home when necessary, that finding is also inconsistent with the Veteran's report during the October 2013 VA examination and ongoing treatment notes showing the Veteran to engage in outside activity with family, including seeing movies and going to fairs, as well as his report during the September 2016 VA examination that he experienced symptoms in "mass gatherings" and attended a bachelorette party for his sister-in-law at a bar. 

Similarly, the July 2014 examiner noted a flattened affect and suicidal ideation.  However, while there is a reference to a history of fleeting suicidal ideation related to problems in his previous marriage prior to the period on appeal, ongoing treatment notes during the relevant period show the Veteran generally denied suicidal ideation, and his affect range was generally described as good, full, or congruent, and never "flattened."

In any event, for the period prior to August 13, 2016, despite the Veteran's symptoms, including anger, irritability, social withdrawal/isolation, sleep impairment, panic, and anxiety, the record shows that the Veteran was able to not only work, but excel at work in a supervisory position, and maintained social relationships with family members and friends to some degree.  He was further an active, proactive, and a motivated participant in his medical care, including by completing a course in couples therapy, and monitoring his blood pressure at home and keeping his provider informed of changes, and by losing weight for health reasons.  He was further productive as evidenced by finalizing a divorce from a prior wife and planning a wedding with his now wife, and engaging in social activities outside of the home with his family, including as part of therapy, some that were reportedly organized and enjoyed by the Veteran.  Thus, the Board finds that the overall impact of the Veteran's psychiatric symptoms during the relevant period was not so severe as to warrant a higher 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

However, the Board finds that an earlier effective date of August 13, 2016, is warranted for the assignment of a 70 percent rating.  In this regard, the September 2016 VA examination report shows that it was on that date that the Veteran's wife contacted the Veterans Crisis Line out of concern for the Veteran after a big argument.  Thus, as the record supports an increase in symptoms as of August 13, 2016, the Board finds that a 70 percent rating is effective that date.  

Nevertheless, for the period since August 13, 2016, the Board finds that a higher 100 percent disability rating is not warranted because the record does not show PTSD productive of total impairment from that time.  Indeed, the September 2016 VA examiner found that the Veteran's PTSD was productive of deficiencies in most areas, but not total social and occupational impairment.  In this regard, the Veteran was still working at the time of the examination ("buries himself in work"), and was maintaining a relationship with his wife and children.  He also reported acquaintances, symptoms while attending mass gatherings, and on mental status examination, he was well-developed, well-nourished, appropriately dressed, without inappropriate behavior, and without evidence of impairment in thought or communication.  As the relevant evidence does not show total social and occupational impairment, a rating in excess of 70 percent for the period from August 13, 2016, is not warranted.

B. Hypertension

The Veteran seeks a disability rating in excess of 10 percent for his hypertension.  Following a review of the record, the Board finds that a higher rating is not warranted.

In this regard, in order to warrant a higher 20 percent rating, the evidence must show diastolic pressure of predominantly 110 or more, or; systolic pressure of predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Here, VA examination in October 2014 showed blood pressure readings of 120/70 and 120/72.  VA treatment notes show blood pressure readings of 121/76 in April 2013, 143/83 in September 2013, 136/84 in September 2014, and 143/80 in October 2014.  In September 2014, the Veteran reported that he had been monitoring his blood pressure because it had been "jump[ing] around a lot" and it was averaging around 152/86.  However, he stated when he was calm and not stressed it ranged from 121/79 to 144/80.  In October 2014, the Veteran also reported that he had been monitoring his blood pressure at home over the weekend and it was averaging 145/86.  Subsequent VA treatment notes dating through September 2016 are silent for evidence of diastolic pressure readings over 110 or systolic pressure readings of 200 or more.

The Board observes that even when not on medication or when blood pressure was otherwise described as uncontrolled, the evidence does not support predominant diastolic readings of 110 or more or systolic readings of 200 or more.  In this regard, the Veteran reported to the October 2014 VA examiner that before medication, his blood pressure was 160/109, and VA and private treatment records dated prior to the period on appeal show that systolic pressure was consistently below 200 and diastolic pressure was consistently below 110, with limited exception, including when the Veteran was off medication or had blood pressure that was not well-controlled or uncontrolled.  Specifically, two readings on the same day in December 2012 were 170/110 followed by 130/85 one hour later.  In May 2012, after being out of medication for a couple of months, blood pressure as 166/106.   In Septmeber 2011, blood pressure was 156/92 and it was noted that home readings were consistent between 120-140/70-90.  Other readings included 152/98 in January 2011, 148/90 in October 2010, and 178/94 earlier in October 2010 after the Veteran had been off his medication for a couple for months.  Prior to that, blood pressure was 180/100 in April 2010, 170/114 in March 2010, and 170/100 in February 2010.  Also in February 2010, the Veteran reported that his blood pressure had been 179/102 at the pharmacy.

Thus, the records of blood pressure measurements taken throughout the appeal period, and even prior, do not contain predominant diastolic pressure readings of 110 or more, or systolic pressure readings of predominantly 200 or more.  Nor does the Veteran assert that his blood pressure has exceeded those levels during the appeal period.  Therefore, as the Veteran's hypertension has not been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, a disability rating in excess of 10 percent is denied.

As a final matter, the Board is cognizant that in 2016, the Veteran reported that his blood pressure was not under control and his medication was increased.  However, the evidence does not show an overall worsening of his condition, and, to the extent that the Veteran was reporting higher blood pressure readings, there is no objective evidence to support that.  In August 2016, additional evidence concerning blood pressure readings was requested from the Veteran, and none has been submitted.  Additionally, even at such times as the Veteran reported he could "feel [his] blood pressure going up," such as during September 2014 VA mental health treatment, readings were 136/84, 

Service Connection

The Veteran seeks service connection for a headache disability, which he contends is related to service or, alternatively, is caused or aggravated by service-connected hypertension or tinnitus.

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically, a headache disability.  In the absence of proof of a present disability, there is no valid claim of entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board finds that the Veteran has not been diagnosed with a headache disability during the course of the appeal.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for a headache disability cannot be granted.

In determining that the Veteran has not had a current diagnosis of a headache disability, the Board finds the negative opinion provided by the October 2016 VA examiner to be the most probative evidence of record.  The examiner recorded the Veteran's complaints of headaches and reviewed the claims file, but opined that no diagnosis was warranted.  The examiner noted that there was no headache disorder on the Veteran's VA active problem list despite receiving regular care, and that the Veteran routinely denied headaches during treatment.  Following the Veteran's description of current headaches that occurred 2-3 times per month that were minor in nature, self-treated with Tylenol, and resolved within minutes to hours, the examiner found that they were not worrisome for migraine or cluster headaches in either pattern or character.  It was also noted that the Veteran had never had a diagnosis of a headache disorder or formal workup, nor had he ever been treated with specific headache medicines such as triptans or narcotic analgesics.  The examiner noted that uncontrolled hypertension can result in headaches, which seemed to be the case here, but observed that with better control the headaches seemed to have largely resolved.  In sum, the examiner found that no headache diagnosis was warranted.  Significantly, there is no competent medical opinion to the contrary.

Consistent with the October 2016 opinion, VA and private treatment records are silent for a diagnosed headache disorder and show that the Veteran routinely denied headaches on review of systems.  Indeed, there is no complaint of headaches in the treatment records during the relevant period from March 2014 when the Veteran filed his claim, and the most proximate report of any headaches is a history of headaches associated with uncontrolled hypertension that was made during private treatment in January 2011.  Notably, the Veteran did not report a current headache at that time, and he affirmatively denied headaches during subsequent private treatment in June 2011 and September 2011. He also affirmatively denied headaches in establishing VA care in December 2012.

As the October 2016 VA opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has considered the Veteran's competent reports of headaches, which are certainly capable of lay observation.  However, to the extent that the Veteran has provided a diagnosis of a headache disability, such is not competent medical evidence and the Board finds the October 2016 VA examiner's opinion to be significantly more probative than the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In other words, the medical evidence of record is more probative than lay contentions as to the existence of an actual disability, and VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician or to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has also considered the decisions of the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim of entitlement to VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim of entitlement to VA benefits and then resolves before the claim is adjudicated).  Here, the Board has considered evidence dated prior to the filing of the Veteran's claim in March 2014, but has given great probative weight to the October 2016 VA examiner's conclusions, based on examination findings and evidence dated prior to and during the claim period, that the Veteran did not have a valid diagnosis of a headache disability during the course of the appeal. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have a valid diagnosis of a headache disability at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a headache disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.310; McClain, 21 Vet. App. 319.

Effective Dates 

The Veteran is seeking effective dates earlier than the current January 26, 2013, and November 7, 2013, dates assigned for the respective grants of service connection for an anxiety disorder (now diagnosed as PTSD) and a right hand disability.  He has not provided any specific argument as to why he believes earlier effective dates are warranted, but rather simply indicated that he is seeking "maximum benefits."

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2),(r).

Unfortunately, following review of the record, the Board finds that there is no basis upon which to award effective dates earlier than those already assigned for the grants of service connection for a psychiatric disorder and a right hand disability.

The Veteran has not asserted, nor does the record otherwise reflect, claims of entitlement to service connection for those disabilities were received prior to the January 26, 2013, date of receipt of the psychiatric claim, and the November 7, 2013, date of receipt of the claim for the right hand disability.  Specifically, with respect to service-connected PTSD, the earliest communication mentioning PTSD or any psychiatric disability at all is dated January 26, 2013.  Thus, that is the earliest effective date assignable.

Regarding the right hand disability, the Board is cognizant that a completed VA Form 21-526 was located in the Veteran's service treatment records (STRs) that was dated in June 1998 and showed an intent to file a claim of entitlement to service connection for a right hand disability.  However, there is nothing of record to support that the form was ever filed with or received by VA prior to its discovery in November 2013.  There is no date stamp on the form, and the Veteran has not asserted that the form was ever previously filed.  Indeed, upon the form's discovery, the Veteran was contacted on November 7, 2013, via telephone and asked if he had current right hand complaints for which he would like to file a claim.  He responded that his right hand was treated in service but that "he did not know he could claim it because the injury occurred off duty."  He ultimately decided that he would like to "add [the right hand disability] to his claim."  It was also apparently discussed at that time that the form could not serve as the basis for an earlier effective date if the claim was granted because "it was never presented to VA."  There is no indication that the Veteran challenged that statement.  Thus, neither the evidence nor the Veteran's own statements support that he filed an earlier claim for service connection for a right hand disability prior to November 7, 2013.

As the claim application that VA received on January 26, 2013, was the Veteran's earliest claim seeking service connection for a psychiatric disorder, the award of service connection for a psychiatric disorder cannot be effective prior to that date.  See 38 C.F.R. § 3.400.  Similarly, as no claim seeking entitlement to service connection for a right hand disability was received by VA until November 7, 2013, that is also the earliest effective date assignable for service connection for that disability.  Thus, the claims of entitlement to effective dates prior to the January 26, 2013, and November 7, 2013, dates assigned for the respective grants of service connection for an anxiety disorder now diagnosed as PTSD and a right hand disability must also be denied.


The Board is grateful to the Veteran for his service and, to the extent his claims are being denied, regrets that a more favorable outcome could not be reached.  It has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is otherwise against the Veteran's claims except where granted, that doctrine is not for application.  See 38 U.S.C. § 5107(b).


ORDER

For the period prior to August 13, 2016, a rating of 50 percent, but not higher, for an anxiety disorder now diagnosed as PTSD is granted.

Effective August 13, 2016, a 70 percent rating for PTSD is granted.

For the period from August 13, 2016, a rating in excess of 70 percent for PTSD is denied.

Service connection for a headache disability is denied.

An effective date earlier than January 26, 2013, for the award of service connection for PTSD is denied.

An effective date earlier than November 7, 2013, for the award of service connection for a right hand disability is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


